


EXHIBIT 10.39(c)


FOURTH AMENDMENT TO AMENDED AND RESTATED MASTER MOTOR VEHICLE FINANCE LEASE
AGREEMENT
This FOURTH AMENDMENT (this “Amendment”), dated as of August 16, 2013, amends
the Amended and Restated Master Motor Vehicle Finance Lease Agreement, dated as
of June 3, 2004 (as amended to date, the “Finance Lease”), by and among AESOP
LEASING L.P., a Delaware limited partnership, as lessor (the “Lessor”), AVIS
BUDGET CAR RENTAL, LLC (formerly known as Cendant Car Rental Group, LLC), a
Delaware limited liability company (“ABCR”), as a lessee (in such capacity, a
“Lessee”), as administrator (in such capacity, the “Administrator”) and as
guarantor (in such capacity, the “Finance Lease Guarantor”), AVIS RENT A CAR
SYSTEM, LLC (formerly known as Avis Rent A Car System, Inc.), a Delaware limited
liability company (“ARAC”), as a lessee (in such capacity, a “Lessee”) and
BUDGET RENT A CAR SYSTEM, INC., a Delaware corporation (“BRAC”), as a lessee (in
such capacity, a “Lessee” and together, with ABCR and ARAC, in their capacities
as lessees, the “Lessees”). Unless otherwise specified herein, capitalized terms
used herein shall have the meanings ascribed to such terms in (i) the
Definitions List attached as Schedule I to the Second Amended and Restated Base
Indenture, dated as of June 3, 2004 (as amended to date, the “Base Indenture”),
between Avis Budget Rental Car Funding (AESOP) LLC (formerly known as Cendant
Rental Car Funding (AESOP) LLC) (“ABRCF”), as Issuer, and The Bank of New York
Mellon Trust Company, N.A. (as successor in interest to The Bank of New York),
as trustee (the “Trustee”), as such Definitions List may from time to time be
amended in accordance with the terms of the Base Indenture, or (ii) the Finance
Lease, as applicable.
W I T N E S S E T H:
WHEREAS, pursuant to Section 29 of the Finance Lease, the Finance Lease may be
amended with an agreement in writing signed by the Lessor, the Finance Lease
Guarantor and each Lessee and consented to in writing by ABRCF, as lender (in
such capacity, the “Lender”), and the Trustee;
WHEREAS, pursuant to Section 8.24 of the Base Indenture, ABRCF is prohibited,
subject to certain exceptions, from giving any approval or consent or permission
provided for in any Related Document;
WHEREAS, pursuant to Section 12.2 of the Base Indenture the provisions of the
Base Indenture may be waived with the written consent of ABRCF, the Trustee, any
applicable Enhancement Provider and the Requisite Investors;
WHEREAS, ABRCF has requested the Trustee, each applicable Enhancement Provider
and the Requisite Investors to consent, and the Trustee, each applicable
Enhancement Provider and the Requisite Investors have consented, to the
amendment of certain provisions of the Finance Lease as set forth herein;
WHEREAS, the parties desire to amend the Finance Lease (i) to allow used
vehicles to be leased pursuant thereto, and (ii) subject to certain
restrictions, to allow the Certificates of Title relating to the Vehicles to be
held at any titling service; and
WHEREAS, the Lessor has requested the Trustee and the Lender to, and, upon this
Amendment becoming effective, the Lessor, the Lender and the Trustee have agreed
to, amend certain provisions of the Finance Lease as set forth herein;

-1-

--------------------------------------------------------------------------------




NOW, THEREFORE, it is agreed:
1.Clause (i) of Section 2.1 of the Finance Lease is hereby amended by deleting
the text “new vehicles” and inserting the text “new or used vehicles” in lieu
thereof.
2.Section 2.3 of the Finance Lease is hereby amended by deleting the text “any
new Vehicles” and inserting the text “any new or used Vehicle” in lieu thereof.
3.Section 2.9 of the Finance Lease is hereby amended by deleting the text “and
(e)” therein and inserting the following text in lieu thereof:
“, (e) the aggregate Net Book Value of all Vehicles that were used vehicles at
the time of acquisition thereof by the Lessor (or such portion thereof as is
specified in such Supplement) and leased under the Leases (after giving effect
to the inclusion of such Vehicle under this Agreement) as of such date shall not
exceed the lowest applicable percentage set forth in any Supplement under which
Notes are Outstanding and (f)”
4.Section 3.1(a) of the Finance Lease is hereby amended by deleting clause (v)
of the second sentence thereof, and inserting the following text in lieu
thereof:
“(v) the date that is the last Business Day of the month that is thirty-six (36)
months after (x) with respect to any new Vehicle acquired by the Lessor, the
month in which the Vehicle Finance Lease Commencement Date occurs with respect
to such Vehicle or (y) with respect to any used Vehicle acquired by the Lessor,
the date of the original manufacturer’s invoice for such Vehicle, as set forth
in an Officer’s Certificate delivered to the Lessor on or prior to the Vehicle
Finance Lease Commencement Date with respect to such Vehicle,”
5.Section 10 of the Finance Lease is hereby amended by deleting clause (iii) of
the proviso to the first sentence thereof and inserting the following text in
lieu therof:
“(iii) any other titling service, acting as agent for the Administrator, so long
as notice is provided to the Noteholders and the Rating Agency Consent Condition
is satisfied with respect to the possession of the Certificates of Title by such
titling service.”
6.    This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of any other
provision of the Finance Lease.
7.    This Amedment shall become effective as of the date (the “Amendment
Effective Date”) on which each of the following has occurred: (i) each of the
parties hereto shall have executed and delivered this Amendment to the Trustee,
(ii) the Rating Agency Consent Condition shall have been satisfied with respect
to this Amendment and (iii) the Requisite Investors, the Trustee, the Lender
and, for any applicable Series of Notes, each applicable Enhancement Provider,
shall have consented hereto.

-2-

--------------------------------------------------------------------------------




8.    From and after the Amendment Effective Date, all references to the Finance
Lease shall be deemed to be references to the Finance Lease as amended hereby.
9.    This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.
10.    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.YORK.







-3-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.
 
 
AESOP LEASING L.P.
 
 
 
 
 
 
 
 
By:
AESOP LEASING CORP., its general partner
 
 
 
 
 
 
 
 
By:
/s/ David Calabria
 
 
 
 
Name: David Calabria
 
 
 
 
Title: Vice President and Assistant Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AVIS BUDGET CAR RENTAL, LLC, as Lessee, Administrator and Finance Lease
Guarantor

 
 
 
 
 
 
 
 
By:
/s/ David Calabria
 
 
 
 
Name: David Calabria
 
 
 
 
Title: Assistant Treasurer

 
 
 
 
 
 
 
 
 
 
 
 
 
 
AVIS RENT A CAR SYSTEM, LLC., as Lessee

 
 
 
 
 
 
 
 
By:
/s/ David Calabria
 
 
 
 
Name: David Calabria
 
 
 
 
Title: Vice President and Assistant Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BUDGET RENT A CAR SYSTEM, INC.,
as Lessee

 
 
 
 
 
 
 
 
By:
/s/ David B. Wyshner
 
 
 
 
Name: David B. Wyshner
 
 
 
 
Title: Senior Executive Vice President, Chief Financial Officer & Treasurer

 
 








--------------------------------------------------------------------------------




 
 
Acknowledged and Consented
 
 
 
 
 
 
 
 
 
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, as Lender

 
 
 
 
 
 
 
 
By:
David Calabria
 
 
 
 
Name: David Calabria
Title: Vice President, Assistant Secretary & Assistant Treasurer

 
 

 
 
THE BANK OF NEW YORK TRUST COMPANY,
N.A., as Trustee
 
 
 
 
 
 
 
 
By:
David H. Hill
 
 
 
 
Name: David H. Hill
Title: Vice President
 
 












